Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX Telematics” or the “company”) DEALINGS IN SECURITIES BY A DIRECTOR OF A MAJOR SUBSIDIARY AND AN ASSOCIATE OF A DIRECTOR OF THE COMPANY Shareholders are advised of the following information relating to the dealing in securities by a director of major subsidiaries of MiX Telematics pursuant to the exercise of share options under the MiX Telematics Group Executive Incentive Scheme (“the scheme”): Name of director: Gert Pretorius Name of subsidiary companies: MiX Telematics Africa Proprietary Limited and MiX Telematics Investments Proprietary Limited Transaction date: 9 June 2014 Class of securities: Ordinary shares Number of securities 125 000 Price per security: R1.12 Total value: R140 000 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Shareholders are further advised of the following information relating to the dealing in securities by an associate of a director of MiX Telematics: Name of associate: Joan Margaret Welton Name of director: Anthony Welton Relationship to director: Wife Transaction date: 9 June 2014 Class of securities: Ordinary shares Number of securities: 35 000 Price per security: R4.20 Total value: R147000.00 Nature of transaction: On-market purchase Nature and extent of director’s interest: Not applicable 11 June 2014 Sponsor
